Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 





Claim Rejection- 35 USC § 101
5.	Claims 16-18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claims defines “storing a program”. However the means to implement the system may be regarded as software per se. Program does not fall within one of the four categories (process, machine, manufacture or composition of matter) of invention and as a result it is not a statutory process. The claims are not tangibly embodied on any sort of physical medium and do not define structural and functional descriptive material used in interrelationship between the computer software and the hardware like a memory and a processor (i.e., “When functional descriptive material is recorded on some non-transitory computer-readable medium and execute by a processor, it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the  descriptive material to be realized”). Thus, the claims directed to software per se and are non-statutory subject matter. Appropriate correction is required.














Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 11-14 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu (Pub No. 2018/0018529) and further in view of El-Sallabi (Pub No. 2020/0302641). 
Regarding claim 1, Hiramatsu discloses a calculation system, comprising: a detector referring to a plurality of images of an object imaged (Fig. 1: Camera detect a plurality of images of an object) & (Para. 30); detecting the object in each of the plurality of images, and calculating a provisional position of the object in a coordinate system for each of the plurality of images, the coordinate system being prescribed (Para. 52: Object candidate region-position determined from plurality of images & Para. 64: prescribed coordinate system); a combiner calculating a combined position of the object in the coordinate system by using the calculated plurality of provisional positions (Para. 53: Acquired for the entire object candidate region- calculated plurality of combined position) & (Para. 149: Combine the edge segments where an object exists); and a duration calculator referring to process information and a plurality of execution regions and calculating a duration of at least a portion of a plurality of processes based on the combined position (Fig. 5: Object region time & Para. 52-53: duration calculator & calculating a duration on the combined position); and the plurality of execution regions, the process information including information relating to the plurality of processes (Para. 53-54: plurality of execution regions & plurality of processes-Current region and future region) & (Fig. 6: Calculate position on different time); the execution regions being represented using the coordinate system, the processes being executed in the execution regions (Fig. 6-7: Calculate position and regions) & (Para. 54-55: regions of the coordinate system-position of the object).
Hiramatsu is silent regarding plurality of images of an object imaged from mutually-different angles.
In a similar field of endeavor, El-Sallabi discloses a detector detecting plurality of images of an object imaged from mutually-different angles (Para. 46: The image sensors 402A-C views the object 406 from a different angle). El-Sallabi further discloses the system detect and determine object’s plurality of position on a moving direction (Abstract & Fig. 7: Estimate object position and track object position over time).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the objevt tracking system of El-Sallabi’s disclosure with the device future position detection by using image device, as taught by Hiramatsu. Doing so would have resulted in effectively and continuously determine a moving device’s physical location and position based on plurality of images retrieve from different angle. 
Regarding claim 13, Claim 13 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 16, Claim 13 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 2 & 14 & 17, Hiramatsu discloses that the detector calculates a plurality of certainties respectively for the plurality of provisional positions (Para. 52-53: Object on different position), and the combiner calculates the combined position by using the plurality of provisional positions and the plurality of certainties (Para. 151 & 53: Calculated plurality of combined position. Plurality of position certainties) & (Fig. 18A: Plurality of position).
Regarding claim 3, Hiramatsu discloses an outputter outputting at least one of the combined position, one or more of the plurality of provisional positions, or one or more of the plurality of images (Fig. 11 & 20: Object position identify and Map generation).  
Regarding claim 4, Hiramatsu discloses the outputter outputs a portion of the plurality of images based on the plurality of certainties (Para. 32: Output images).  
Regarding claim 5, Hiramatsu discloses the outputter also outputs a change of the combined position over time (Fig. 18A: Position changed).  
Regarding claim 11, Hiramatsu discloses the process information includes times that the plurality of processes are executed, and the duration calculator compares the combined positions at the times to the execution regions of the processes executed at the times and calculates durations that the combined positions are included in the execution regions as the durations of the at least a portion of the plurality of processes (Fig. 18A & 10A-10D: Position of the object at different duration)  & (Para. 151: Combining position of the object).
Regarding claim 12, Hiramatsu is silent regarding plurality of images of an object imaged from mutually-different angles.
El-Sallabi discloses a detector detecting plurality of images of an object imaged from mutually-different angles (Para. 46: The image sensors 402A-C views the object 406 from a different angle).
At the time of filling, it would have been obvious to use different camera with different angle to capture images from different angle for further process. 



s 6, 7, 15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu (Pub No. 2018/0018529), in view of El-Sallabi (Pub No. 2020/0302641) and further in view of Utsunomiya (Pub No. 20150325004).
Regarding claim 6, Hiramatsu is silent regarding the detector detects a person as the object and identifies the person.  
Utsunomiya discloses the detector detects a person as the object and identifies the person (Abstract: Detect the person’s position).  
At the time of filling, it would have been obvious to use a detection system to detect person’s position at a location. 
Regarding claim 7 & 15 & 18, Hiramatsu is silent regarding the detector calculates each of the plurality of certainties by using at least one of a confidence level of an identification result of the person, a size of the object in the image, a distance between the object and a center of the image, a value indicating a pose of the person, or an exposure degree of the object in the image.
Utsunomiya discloses the detector calculates each of the plurality of certainties by using at least one of a confidence level of an identification result of the person, a size of the object in the image, a distance between the object and a center of the image, a value indicating a pose of the person, or an exposure degree of the object in the image (Para. 4: Detecting size of a person). (Note: At least one of).
At the time of filling, it would have been obvious to use a detection to preciously determine the size of the object for further analysis. 

Claims 8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu (Pub No. 2018/0018529), in view of El-Sallabi (Pub No. 2020/0302641) and further in view of .

Regarding claim 8, Hiramatsu discloses the detector calculates the plurality of provisional positions in the coordinate system, the coordinate system being two-dimensional (Fig. 18 & Para. 5: Provisional positions in the coordinate system).
Hiramatsu is silent regarding corrects the plurality of provisional positions by using an elevation difference between a first region and a floor surface when the detected object is included in the first region, the first region being higher than the floor surface
Matsushita discloses corrects the plurality of provisional positions by using an elevation difference between a first region and a floor surface when the detected object is included in the first region, the first region being higher than the floor surface (Para. 104: Estimation position of a person) & (Para. 160: correcting the current position) (Note: first region read as the surface where a person is standing. Surface higher or lower would not make any difference). 
At the time of filling, it would have been obvious to use a person’s estimated position and corrected the position to retain the real position of the person. 
Regarding claim 10, Hiramatsu is silent regarding the detector detects a person as the object and identifies the person for the plurality of images, and calculates the provisional position for a plurality of persons when the plurality of persons is visible in the plurality of images, and the combiner calculates the combined position for each of the plurality of persons.
Matsushita discloses the detector detects a person as the object and identifies the person for the plurality of images (Para. 104: Estimation position of a person) & (Para. 160: correcting the current position), and calculates the provisional position for a plurality of (Para. 62 & 68: Plurality of position & Para. 73: Combined position on the map).
At the time of filling, it would have been obvious to use combined postion to estimate the current position of an object. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu (Pub No. 2018/0018529), in view of El-Sallabi (Pub No. 2020/0302641) and further in view of Kipman (Pub No. 20190011269).
Regarding claim 9, Hiramatsu is silent regarding a grounded part of the object on a floor surface is not visible in the image, the detector estimates a position of the grounded part of the object of the image and calculates the provisional position based on a result of the estimation.  
Kipman discloses a grounded part of the object on a floor surface is not visible in the image, the detector estimates a position of the grounded part of the object of the image and calculates the provisional position based on a result of the estimation (Para. 71 & 76 & 90: estimates a position of the grounded part of the object when floor surface is not visible & Fig. 8).  
At the time of filling, it would have been obvious to determine location of an object even if some part is not visible. 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MD K TALUKDER/            Primary Examiner, Art Unit 2648